Citation Nr: 1342070	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-31 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right hand carpal tunnel syndrome (CTS).  


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to March 2008.

These matters come on appeal before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision issued by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating in excess of 10 percent for the Veteran's service-connected right CTS.  The Veteran expressed disagreement with this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board notes the Veteran underwent a VA examination in December 2011.  At that time, the Veteran reported intermittent but daily numbness and pain.  In a June 2012 VA progress note, the Veteran complained of constant numbness of the fingers on her right hand.  The Board finds the evidence suggests a worsening since the last VA examination and the Veteran should be scheduled for an additional VA examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of her right CTS.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish to the Veteran a letter requesting that she identify any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or sign appropriate authorization for the RO to obtain, any outstanding private medical records.  The RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The AMC should arrange for the Veteran to undergo a VA neurological examination at a VA medical facility to ascertain the current level of severity of her service-connected right CTS.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the current severity of the disability.  All opinions must be supported by a complete rationale in a typewritten report.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of this claim) and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


